Title: To Thomas Jefferson from Thomas Paine, 15 January 1789
From: Paine, Thomas
To: Jefferson, Thomas



Dear Sir
London Jany 15th. 1789

As I cannot get any letters from you I think something must be the matter, and I shall be exceedingly glad to be informed what letters you have received from me and whether any. I wrote you one letter by Mr. Quesney and another a long letter of 14 or 16 pages which [I] requested Mr. Bartholemy to take charge of, and  left it with him, this was in Sepr.—I was then going to the Iron works in Yorkshire the property of the Walkers, to erect an arch. I have compleated and put together one Rib. Its appearance is more beautiful than either the drawing or the model. I came from thence the latter end of Novr. and shall return again when the weather changes, which it has now begun to do. On my return from the works I wrote again to you, by the Post. This is at least six weeks ago. Still I hear nothing from you. Mr. Trumbull wrote about a Month ago, but has not heard whether the things he sent are received. This will come to you by Mr. Parker and therefore I am certain it will come to hand. My last letter requested to know if you had any thoughts of coming to England before you sailed for America. There will certainly be a change of the Ministry, and probably some change of Measures, and it might not be inconvenient if you could know before your sailing, for the information of the New Congress what measures the new Ministry here intended to pursue or adopt with respect to Commercial arrangements with America. I am in some intimacy with Mr. Burke and after the New Ministry are formed he has proposed to introduce me to them. The Duke of Portland at whose seat in the Country I was a few days last summer, will be at the head of the Treasury, and Mr. Fox secretary for foreign Affairs.
The King continues I believe as mad as ever. It appears that he has amassed several millions of money great part of which is in foreign funds. He had made a will, while he had his senses and devised it among his Children, but a second will has been produced, made since he was mad, dated the 25 of Ocr. in which he gives his property to the Q[u]een. This will probably produce much dispute as it is attended with many suspicious Circumstances. It came out in the examination of the Physicians, that one of them Dr. Warren on being asked the particular time of his observing the King’s insanity, said the twenty second of October, and some influence has been exerted to induce him to retract that declaration, or to say, that the insanity was not so much as to prevent him making a will, which he has refused to do. I shall be glad you would give me a letter by the Post just informing me what letters you have received and such other things as may be proper to put in a letter by such a Conveyance, and the first safe opportunity you have I shall be glad to hear more fully from you. Remember me to the Marquis de la Fayette, Mr. LeRoy and Mr. De Corny. Your sincere friend and Humble servant,

Thomas Paine



Sir Joseph Banks whom I saw last Monday told me that he had received a letter from Ledyard, who is gone to explore Africa, dated from Alexandria, to which he got in a short time. He was then setting out for Nubia.

